t c memo united_states tax_court james a cavanaugh jr petitioner v commissioner of internal revenue respondent docket no filed date george tomas rhodus for petitioner duy p tran for respondent memorandum opinion holmes judge twenty-seven-year-old colony anne claire robinson left texas in date for a thanksgiving vacation in the caribbean with her boyfriend his bodyguard and another employee of the company that he had spent decades building she did not return home alive the coroner’s report showed a massive amount of illegal drugs in her body and concluded that they were the likely cause of her death robinson’s mother sued the boyfriend and his company for wrongful death the parties settled the company paid most of the dollar_figure million settlement directly the boyfriend contributed dollar_figure which the company then reimbursed the company then claimed the entire dollar_figure million as a deduction along with nearly dollar_figure in related legal fees the boyfriend’s company is a corporation that elected long ago to have its income and deductions flow through to its owner’s individual return the parties have settled every other issue in the case but the commissioner is not willing to concede the deductibility of the settlement or the company’s reimbursement of the boyfriend’s contribution background james cavanaugh is the ceo and sole shareholder of dallas-based jani- king international inc which he founded in and has built into one of the most successful janitorial-services franchisors in the world for the thanksgiving holiday cavanaugh decided to rest from his entrepreneurial chores by going on a vacation to the caribbean with robinson they traveled to cavanaugh’s villa in st maarten and were accompanied by cavanaugh’s bodyguard ronald rock walker and erika fortner another jani-king employee the parties agree that the trip was for pleasure and not to conduct or further any jani-king business on november robinson suffered fatal cardiac arrest after ingesting a large amount of cocaine in date robinson’s mother linda robinson sued both cavanaugh and jani-king in texas state court she sought damages for the wrongful death of her daughter but by the time she filed the final version of her complaint it had sprouted causes of action for negligence assault and battery conspiracy premises liability strict_liability strict products liability negligence per se and gross negligence cavanaugh and his company each retained separate counsel for what quickly became contentious and emotionally charged litigation linda robinson alleged that cavanaugh wrongfully caused robinson’s death because he supplied the drugs--personally and through his agents walker and fortner--that killed her though walker’s various security duties appear to be wholly focused on cavanaugh walker was technically employed by jani-king cavanaugh provides us no evidence regarding walker’s duties for jani-king and but the faintest sketch of what walker did for him personally over the course of amending her complaint linda robinson detailed her daughter’s relationship with cavanaugh she alleged that cavanaugh preyed on young women including robinson’s older sister plied them with drugs controlled their every move and forced them to participate in diverse debauchery--helped along by his vice man rock walker and other jani-king employees she also swept in jani-king--according to the complaint it contributed to robinson’s death because its employees--cavanaugh walker and fortner--were all acting within the scope of their employment the jani-king board_of directors called a special meeting in date cavanaugh insisted that the case was frivolous but also said he was willing to contribute dollar_figure to settle it he then recused himself from the meeting to allow the board to discuss the matter cavanaugh was only one of jani-king’s four directors but he was its sole shareholder and had the power to remove any director for any reason jani-king’s lawyers agreed with cavanaugh that both he and the corporation would likely win the case the lawyers nevertheless warned that juries are unpredictable and jani-king’s reputation could be soiled if the case dragged on or became more notorious according to the board minutes the remaining directors were quite worried about losing the case and worried even more that jani-king franchisees would jump in for a second helping of litigation if they thought robinson’s suit would hurt their own businesses as a corporate franchisor jani-king’s income depends on a stream of royalties so this is plausible but we do note that the minutes don’t elaborate the extent or specific bases of the directors’ anxiety the board then approved a settlement of up to dollar_figure million in addition to cavanaugh’s contribution the case trudged forward until date when linda robinson settled it for dollar_figure million payable over two years cavanaugh contributed dollar_figure which jani-king promptly reimbursed in the end he paid nothing in his individual capacity to settle the case and jani-king on its and tax returns deducted the settlement amount including the amount it reimbursed cavanaugh along with its own attorney’s fees as ordinary and necessary business_expenses in cavanaugh received a notice_of_deficiency that raised numerous issues the parties settled them all except for the disallowance of deductions for the settlement payments and legal fees relating to the robinson suit and its settlement that issue was headed for trial in dallas cavanaugh resided in texa sec_3 cavanaugh introduced no other evidence regarding jani-king’s fear of being sued by its franchisees for publicity fallout from the robinson litigation jani-king is an s_corporation and so doesn’t pay taxes itself sec_1363 its taxable_income is also generally calculated as if it were an individual not a regular_corporation sec_1363 thus jani-king accounted for its business activities using the taxable_year and accounting_method of cavanaugh its sole shareholder cavanaugh is a cash-basis and thus calendar-year taxpayer see sec_441 see also sec_446 jani-king spread its deductions over two years because the amounts were paid over two years all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure when he filed his petition when the parties agreed to submit it for decision under rule discussion their failure to settle these issues is entirely understandable from cavanaugh’s perspective it is an unfortunate fact of business life that corporations and prominent individuals get sued sometimes on dubious facts and theories of liability settling such suits may be distasteful but even a small chance of an enormous payout may justify a deal that protects assets from the uncertainty of litigation and protects a business reputation from scandal the commissioner has a different view--he argues that however jumbled and wrinkly the legal topography created by the collision of code regulations and caselaw may sometimes seem it cannot possibly hide a crevice dark enough to successfully shelter an argument that the price paid for the death of the boss’s girlfriend is a deductible corporate business_expense we must figure out two separate puzzles we must first decide whether jani- king can deduct its share of the settlement payments and the legal fees related to the lawsuit and settlement then we must decide if jani-king can deduct cavanaugh’s dollar_figure indemnification payment we discuss each issue in turn i the settlement payment and legal fees under sec_162 a business may deduct ordinary and necessary business_expenses broken into its component parts sec_162 allows a deduction for any expense that is paid_or_incurred during the tax_year ordinary necessary and a business_expense see eg 91_tc_352 the commissioner does not contest the first three points the stipulation shows jani-king and cavanaugh paid the settlement costs and attorney’s fees those costs were necessary because they were appropriate and helpful which is how the caselaw has interpreted that word see eg 383_us_687 quoting 290_us_111 and courts have long considered legal fees and settlement costs even if sporadic to be ordinary see eg tellier u s pincite it’s sec_162’s last requirement--that the deduction be a business in contrast to a personal expense--that is the key issue in the context of legal expenses and costs the question usually turns on the origin and character of the claim underlying the legal controversy see 372_us_39 a whether gilmore applies cavanaugh’s first argument is that gilmore doesn’t even apply because jani-king is a business corporation which engages solely in business activities he argues instead that we should analyze the deductibility of its expenses under 636_f2d_59 4th cir in kopp’s co f 2d pincite the son of a lumber-company president used a company car that his dad had lent him the son had a bad driving record and crashed the company car into another and seriously injured the other car’s driver id the injured driver sued the son the company’s president and the company itself id the company settled and deducted its share of the settlement and legal fees the fourth circuit agreed that it could because the company was named in the suit and the company had direct exposure to the risk of a monetary judgment id pincite many have written that this apparent focus on the consequences of the claim rather than its origins appears to conflict with gilmore see eg kopp’s co f 2d pincite ervin j dissenting note federal taxation-- the deductibility of legal expenses in the fourth circuit-kopp’s co v united states wake forest l rev note the transaction approach to the origin of the claim doctrine a proposed cure for chronic inconsistency brook l rev suggesting misapplication of the origin-of-the-claim test appellate venue in this case however would normally lie in the fifth circuit while that circuit uses the origin-of-the-claim test like everyone else see 489_f2d_161 5th cir applying the origin standard to determine whether an antitrust claim was deductible or capitalizable rev’g t c memo cavanaugh is correct that it doesn’t have any authoritative precedent on the specific issues here and cavanaugh is also correct that we ourselves have cited kopp’s co in later cases he points us to synanon church v commissioner tcmemo_1989_ and nw ind tel co v commissioner nitco tcmemo_1996_168 wl aff’d 127_f3d_643 7th cir for the proposition that a a corporation engage d exclusively in business activities isn’t bound by gilmore both these cases however actually distinguished kopp’s co and declined to follow it see nitco wl at n synanon church tcmemo_1989_270 kopp’s co distinguishable because here taxpayer engaged in substantial nonbusiness activities these cases do not create an exception to the origin-of-the-claim test they apply it to particular facts to decide whether the activity involved was business or nonbusiness our court has never held that naming a company as defendant in a lawsuit ipso facto makes legal fees or settlement costs into business_expenses see eg synanon church tcmemo_1989_270 b origin and meaning of origin-of-the-claim this carries us back to gilmore in gilmore a husband argued that legal fees from his divorce were ordinary and necessary business_expenses because he needed to shield his business interests from his former wife’s community-property claims gilmore u s pincite the supreme court held instead that deductibility depends on whether or not the claim arises in connection with the taxpayer’s profit-seeking activities not on the consequences to the taxpayer from a failure to defeat the claim id pincite gilmore drew heavily on precedent holding that the costs of suits directly connected with or proximately result ing from a taxpayer’s business were deductible business_expenses see eg 276_us_145 the supreme court also told us to focus on origins and not consequences in cases where the question wasn’t whether an expense was deductible but whether an expense was deductible or had to be capitalized in 397_us_572 a taxpayer tried to deduct the appraisal fees he incurred during a shareholder dispute he argued that the primary purpose in incurring the costs was to protect his business id pincite the court required him to capitalize the costs instead laying down a general_rule that the costs of acquiring or defending a capital_asset get charged to the capital not current- expense part of the ledger id pincite we synthesized these holdings in 59_tc_708 in boagni the taxpayer challenged the commissioner’s disallowance of a deduction for legal fees under sec_212 boagni argued that the fees were deductible because they were incurred in cases involving royalty interests we reiterated that the origin-of-the-claim standard requires an examination of all the facts and circumstances such as the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all facts pertaining to the much of the caselaw in this area arises like woodward in fights over whether an expense related to a business activity should be deducted or capitalized see eg 539_f2d_929 3d cir 526_f2d_135 6th cir kimbell v united_states 490_f2d_203 5th cir 426_f2d_1293 8th cir 427_f2d_429 7th cir the question of whether an expense must be capitalized or can be immediately deducted usually involves facts one won’t find in analyzing an expense for whether it’s business or personal controversy id pincite citing 332_f2d_144 5th cir aff’g in part rev’g in part and remanding 37_tc_31 we’ve often cited boagni but some courts have urged caution in reading too much into the quoted passage’s mention of the litigation’s objectives and the deductions’ purposes the ninth circuit for example noted in 688_f2d_675 aff’g tcmemo_1978_350 that boagni’s reference to objectives and purposes sits impermissibly close to the focus on consequences that gilmore forbade and the primary-purpose test that gilmore and woodward rejected we won’t read our precedent to put us in conflict with the supreme court as we held in peters gamm west vincent inc v commissioner tcmemo_1996_186 wl at a lthough we are instructed by boagni v commissioner to consider all the facts and circumstances we are bound by the rule established by united_states v gilmore to look to the origin of the underlying claim and not the consequences we have elsewhere called the test a totality of the circumstances test or looked at the circumstances out of which the litigation arose see 112_tc_325 o’malley v commissioner t c pincite but however we paraphrase the test gilmore limits what facts we can consider we won’t therefore look at the harm that robinson’s suit might have caused jani-king’s reputation or its other possible consequences and in examining the factual allegations and legal theories underlying the particular claim we don’t need to decide whether they are correct 95_tc_107 see also eg dogali v commissioner tcmemo_1995_39 wl at not reaching the merits of the underlying claims rather we examine the facts as they fit in the overall context of the claim the deductibility of jani-king’s portion of the settlement and its legal fees turns both on what the claim was and whether its origin lay in jani-king’s business see eg peters wl at we must identify the claim that gave rise to the legal fees and then determine whether the claim was proximately related to the trade_or_business our pursuit of the claim’s origin this makes sense since the underlying suit settled the facts that could have made jani-king liable never got established and no factfinder ever passed on the merits of robinson’s claims to reach the unestablished merits of a case in our court punishes those parties who settle rather than litigate which isn’t in anyone’s interest robinson’s claims aren’t frivolous on their face under texas law the crucial issue of whether cavanaugh walker and fortner were acting within the scope of their employment is a jury question see eg arbelaez v just brakes corp s w 3d tex app jani-king could have been found liable under respondeat superior as robinson asserted see id pincite company failed to prove as matter of law that scope-of-employment suit lacked merit and case was remanded for a jury trial does not contemplate a mechanical search for the first in the chain of events which led to the litigation but requires instead an examination of all the facts id citing boagni t c pincite neither party disputes the claim here linda robinson’s suit against jani- king and cavanaugh they differ markedly however about the origin of that claim cavanaugh argues that its origin is linda robinson’s contention that jani- king killed robinson by negligently allowing its employees to provide illegal drugs to her the commissioner disagrees and sees the origin of the claim simply as robinson’s death we agree with cavanaugh that the commissioner’s view is one link too far down the chain boagni referred to robinson’s death alone couldn’t have made jani-king--or anyone else for that matter--liable instead as the caselaw requires we must examine linda robinson’s underlying allegations see maxwell t c pincite see also eg hauge v commissioner tcmemo_2005_276 wl at examining the complaints peters wl at examining sec’s allegations dogali wl at examining the origin of the underlying claims she made allegations about cavanaugh walker and fortner as employees of jani-king but we must ask whether as jani-king’s employees those three undertook business or personal activities in st maarten it’s their actions that matter linda robinson alleged it was they who gave robinson the drugs that killed her and while jani-king could argue that they didn’t give her the drugs or that even if they gave her the drugs jani-king wasn’t liable under texas law neither of these defenses changes the fact that the conduct of these three is what precipitated linda robinson’s suing jani-king but just because we find that the origin of linda robinson’s claim lay in the conduct of the jani-king employees doesn’t mean that jani-king may deduct the settlement costs and legal expenses we must also identify whether this conduct arose from jani-king’s profit-seeking activities o’malley t c pincite the commissioner argues that the parties stipulated that the trip to st maarten involved no business conduct and that this fact alone means that he should win cavanaugh argues that tort claims against company employees are nearly certain to arise in business today and that this makes them proximately related to undertaking business operations but cavanaugh cites no authority to support such a broad assertion cavanaugh could have tried to analogize to cases that he and the commissioner cite for other propositions and where we allowed deductions for the costs of litigation see kopp’s co f 2d pincite costs of suit deductible by corporation because negligently entrusted corporate property at issue 605_f2d_1146 10th cir divorce costs deductible because wife enjoined business of husband’s paving company guill t c pincite costs of suit against affiliated insurance carrier deductible because they entirely related to plaintiff’s insurance_business o’malley t c pincite costs of defense against bribery charge deductible because they related to attempts by trucking business to influence current trucking-deregulation legislation hauge wl at costs of defending suit brought for conspiracy to defraud deductible because it implicated ongoing business operations naporano iron metal co v united_states cl_ct costs of suit resulting from fight on company property during business hours were deductible by corporation each of these cases however involves using property actively employed in the company’s profit-seeking business or the actual conduct of a profit-seeking business and none buttress cavanaugh’s position jani-king is a franchisor of cleaning businesses even if jani-king employees gave robinson the drugs that killed her cavanaugh hasn’t shown how those actions arose from furthered or used_property directly employed in jani- king’s franchising business that makes this case a lot like nitco the taxpayer in that case owned an independent telephone company at a time when the fcc banned them from offering cable-television services within their telephone- service area nitco f 3d pincite the taxpayer owned no cable business but allowed his two sons to use his phone company’s leased office space equipment and employees to operate a cable business they owned id pincite he also paid their utility bills and wrote off substantial debt the cable business owed his telephone company id after a competitor complained the fcc intervened resulting in lengthy and expensive litigation and a payment by the telephone company to the competitor id pincite even though the telephone company directly supported the tortious conduct underlying the claim through its moneys employees and property the seventh circuit refused to allow the telephone company a deduction for its costs id pincite that court reasoned that none of the telephone company’s actions involved its profit-making activities id rather i ts involvement with the cable business far from being profit-driven was a subsidy to the telephone company’s president’s son id whether or not a bodiless corporation is a person it certainly is controlled by flesh-and-blood people who sometimes use corporate property for ends no reasonable person could call profit-seeking gilmore tells us to ferret out only profit-seeking activities and purposes see gilmore u s at any other rule carr ies us too far and allows taxpayers to subvert sec_262 by running their expenses through corporate forms id pincite citing 343_us_118 in this case jani-king employees were engaged in non-profit-seeking activities that did not arise from or further jani-king’s business and were far from any company property we therefore hold that jani-king’s settlement costs and legal fees are personal costs and not deductible rock walker’s conduct might present a closer question jani-king employed him as a bodyguard and it’s conceivable that jani-king determined his security duties furthered its business objectives cf 4_tc_349 expenses for chauffeur bodyguard are deductible the record however contains no evidence regarding his specific we withhold judgment on facts similar to those in naporano iron metal co v united_states cl_ct that case got its start in a fistfight between employees during business hours and on company property the fight clearly didn’t support the company’s profit-seeking activities but the claims_court noted that the claim arose directly from the operation of the company’s profit- seeking endeavors for a necessary aspect of conducting business is the effective human interaction of company personnel it is thus impossible to separate the human incidents that occur in the course of transacting business from the conduct of the business itself id pincite emphasis added if the jani-king employees had been attending a conference in st maarten or if they had given robinson the drugs that killed her back in dallas at jani king’s offices and during business hours our analysis might be different duties at jani-king and we would be hard pressed to say that he was acting within his business duties while on vacation in st maarten what is laced throughout the record is evidence that walker acted as cavanaugh’s personal valet chef confidant and enabler--though to what extent we can only guess assuming linda robinson’s allegations are true walker’s conduct presents us with the type of problem identified in peters’s hypothetical example of the bank executive who embezzles for personal gain if walker did provide robinson with the cocaine that killed her did he do so to carry out his bodyguard duties for jani-king see peters wl at or like the hypothetical fraudster did walker act for his own benefit or purposes cavanaugh bears the burden_of_proof on this point and with the scant and unreliable evidence in the record we can’t conclude that it was more_likely_than_not that walker’s conduct arose from or furthered jani-king’s profit-seeking activities see gilmore u s pincite we therefore conclude that none of the jani-king employees’ conduct that thanksgiving weekend whether proven or alleged arose from jani-king’s profit- we also have no factual basis in the settlement agreement or any other document to allocate a portion of the settlement only to walker’s conduct which is what we would have to do to sustain the deduction because of his actions alone seeking activities jani-king therefore cannot deduct the settlement costs or legal fees see peters wl at ii deductibility of the indemnity payment cavanaugh agreed to contribute dollar_figure to the settlement payment from his personal funds jani-king reimbursed him in full for this amount and then deducted the payment as an ordinary and necessary business_expense we must figure out if this deduction is appropriate either because jani-king was legally obliged to reimburse cavanaugh or as a voluntary payment with a sufficient business_purpose cavanaugh hasn’t argued that he can deduct the expenses personally cf peters wl at n raising the issue of one of the s corporation’s members personally deducting legal fees held to be unrelated to s corporation’s business activities we deem this issue waived but also note that cavanaugh gave us no evidence that his own conduct in st maarten furthered a business or profit- making objective of his own similarly neither cavanaugh nor jani-king has argued that we need to allocate between deductible and concededly nondeductible portions of the settlement see 112_tc_325 litigation costs may be apportioned to deductible and nondeductible purposes citing 65_tc_862 cavanaugh could have argued that the payment should be deductible by jani-king as salary compensation to him but he hasn’t cf peters wl at arguing the same we deem this argument waived but could just as easily conclude that cavanaugh hasn’t introduced any evidence supporting it see id a required_payment a corporation’s payment of its own contractual obligations--even indemnification obligations--is generally an ordinary and necessary payment see 21_tc_659 according to jani-king the indemnity provisions of its bylaws required it to reimburse cavanaugh and therefore the reimbursement was deductible we’ve held however that indemnification is not necessarily deductible just because it’s contractually required see hie holdings inc v commissioner tcmemo_2009_130 wl at citing 403_us_345 dollar_figure but we don’t have to explain very much about the general_rule about required reimbursements or its exceptions because in this case we don’t even think the reimbursement was required article of the bylaws requires indemnification of any current or former director officer_or_employee of jani-king for any and all liability and reasonable expense stemming from any claim action suit or proceeding --but only where that person became involved in the controversy by reason of being or having been such a director officer_or_employee it also since union inv co predates gilmore it lacks the necessary gloss regarding whether such an indemnification is a business as opposed to personal_expense conditions indemnification on the person having acted in good_faith and in his reasonable belief that he acted in accordance with jani-king’s best interests at the time if a person meets these requirements and is wholly successful in his defense he is entitled to indemnification as a matter of right if he is only partially successful in the controversy his indemnification is discretionary upon either the board’s or independent legal counsel’s determining that he has otherwise met the remaining standards cavanaugh submitted no evidence that either of these determinations was made hasn’t argued that he was wholly successful in his defense of the robinson suit and didn’t explain how he met the remaining requirements for indemnification given this lack of proof we find that jani-king wasn’t required to reimburse cavanaugh for his portion of the settlement costs and union inv co and similar cases simply don’t apply b voluntary payment even a taxpayer’s voluntary payments may sometimes be deductible however if made to protect or promote his business see 48_tc_679 in lohrke a corporation became liable for the costs of a defective product id pincite the taxpayer agreed to become personally liable for the losses to protect the business relationship and protect the corporation’s reputation id when the defective product could not be sold the taxpayer paid customers on behalf of the corporation from his personal accounts id pincite he then deducted the payments under sec_162 and we let him do so because his motive was an appropriate expenditure for the furtherance or promotion of that trade_or_business id pincite lohrke didn’t involve the type of payments gilmore did--payments of legal expenses and costs and lohrke also didn’t involve a corporation’s paying the expenses of a shareholder but rather a shareholder’s paying the expenses of his corporation--a distinction that the fifth circuit has thought important see 703_f2d_154 5th cir holding lohrke inapposite where corporation paid shareholder’s debt rev’g tcmemo_1981_349 in 115_tc_172 we acknowledged these distinctions and in compliance with the fifth circuit’s holding in jack’s maint contractors limited lohrke’s application in cases where a corporation pays the legal expenses of its sole or controlling shareholder we carefully examine whether the corporation is paying the expenses of another unable to do so iddollar_figure like the taxpayers in hood cavanaugh and jani-king have made no such showing here cavanaugh ably paid all of the litigation costs and expenses--no surprise since jani-king paid him no less than dollar_figure million per year in and not counting his dollar_figure million and dollar_figure million distributive shares of jani-king’s profits in and respectively we conclude that lohrke doesn’t apply and jani- king cannot deduct the dollar_figure payment because here the taxpayer was more_likely_than_not able to pay for himself but this isn’t the only reason the payment is nondeductible quite apart from cavanaugh’s ability to pay is that lohrke and hood don’t stand outside of gilmore’s shadow for a corporation to be able to deduct the payment of another’s obligation that expense must still be a business_expense and where legal expenses or costs are involved the origin-of-the-claim doctrine still applies hood also introduced the concept of the payment of the expense being a direct and proximate primary benefit to the corporation see 115_tc_172 but in the context of determining whether the payment was a constructive_dividend see id pincite the crucial test of the existence of a constructive_dividend is whether ‘the distribution was primarily for the benefit of the shareholder ’ quoting 577_f2d_1206 5th cir in 311_f3d_458 1st cir aff’g tcmemo_2002_40 a sole shareholder of a porn distributor got messed up with the mob and started to pay a bimonthly tribute id pincite his unsavory associates compounded his problems by bringing the feds down on him a grand jury eventually indicted him for conspiring to bribe a union official and defraud the united_states and for transporting obscene materials across state lines using a common carrier id pincite facing big jail time he pleaded guilty to one count of conspiring to evade income_tax id pincite capital video his corporation paid all his legal fees and costs and then tried to deduct these expenses the first circuit agreed with this court and the commissioner that they weren’t deductible capital video’s reliance on its own business judgment in paying the expenses was not enough what was necessary was that the origin of the expense arose in connection with or proximately resulted from capital video’s business activities and that capital video hadn’t shown that its shareholder’s tax conspiracy was a necessary part of the mob tribute scheme or of capital video’s business id pincite cavanaugh’s portion of the settlement arose from his personal not his business activities that fateful thanksgiving holiday jani-king’s dollar_figure deduction also fails under gilmore this would normally be enough but the commissioner does make one more argument that’s worth some mention he correctly points out that we noted in hood that there is often lurking in cases where a corporation pays the expenses of its controlling shareholder a question of whether that payment is a nondeductible constructive_dividend hood t c pincite relying on hood he argues in his brief that we should find jani-king’s dollar_figure payment a constructive_dividend and thus nondeductible hood however involved a c corporationdollar_figure jani-king is an s_corporation though we understand the commissioner’s desire to draw out another similarity between this case and hood constructive dividends are quite complicated in s corporations--the absence of a business_purpose for a payment to a stockholder is far from enough s_corporations are flowthrough entities which means that distributions from them to their shareholders generally aren’t taxable as dividends the code instead taxes distributions to a shareholder exceeding the basis in his s_corporation stock as capital_gain if the corporation has not accumulated_earnings_and_profits e_p see sec_1368 under subchapter_c of the code the net_income of a c_corporation is taxed first at the corporate level and a second time at the individual level when the corporation’s shareholders receive distributions of those profits in the form of dividends for an s_corporation that does have accumulated_earnings_and_profits a shareholder distribution is more complicated the amount of a distribution that exceeds the corporation’s accumulated adjustment account aaa is a dividend-- but only to the extent it does not exceed the s corporation’s accumulated e_p see sec_1368 the portion of the distribution that doesn’t exceed the aaa is taxable only to the extent it is greater than the shareholder’s basis in his stock see sec_1368 when jani-king reimbursed cavanaugh dollar_figure in its reported aaa was nearly dollar_figure million but the commissioner introduced no evidence of jani- king’s accumulated e_p or cavanaugh’s basis in his jani-king stock which leaves us with no grounds to decide if the distribution is a constructive_dividend the commissioner bears the burden_of_proof on this issuedollar_figure the parties settled numerous other issues so decision will be entered under rule he raised this issue for the first time in his brief and it’s an issue whose proof would require new evidence--whether a constructive_dividend exists requires proof of jani-king’s accumulated_earnings_and_profits and cavanaugh’s basis in his jani-king stock this makes it a new_matter in contrast to a new_theory which is simply a new argument about existing evidence see 124_tc_16 the party that raises a new_matter has the burden of proving it the commissioner still wins on his main point that jani-king can’t deduct the dollar_figure that it reimbursed cavanaugh
